Citation Nr: 0812244	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for residuals of cold 
weather injuries to the lower extremities.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's application to reopen claims of service 
connection for psoriasis and degenerative arthritis of the 
cervical and lumbar spine, as well as new service connection 
claims for bilateral hearing loss and cold injury residuals.  
The veteran perfected a timely appeal of this determination 
to the Board.  

On his January 2006 substantive appeal, the veteran requested 
the opportunity to testify at a videoconference hearing 
conducted before a Veterans Law.  However, in August 2007 
correspondence dated, his representative indicated that the 
veteran wished to forego his Board hearing.  As such, the 
Board finds that the veteran's request for a Board hearing 
has been withdrawn.  See Anderson v. Brown, 9 Vet. App. 542, 
546-47 (1996).  

In a January 7, 2000, decision, the Board denied the 
veteran's claims of service connection for degenerative 
arthritis of the cervical and lumbar spine and psoriasis on 
the basis that they were not well grounded under the law then 
in effect.  Pursuant to 38 U.S.C.A. § 7103(a) (West 2002) and 
38 C.F.R. § 20.1102(a) (2007), a decision of the Board is 
final on the date stamped on the face of the Board's 
decision, i.e., January 7, 2000, unless the Chairman orders 
reconsideration.  Hayslip v. Principi, 364 F.3d 1321 (Fed. 
Cir. 2004).  Section 7 of the Veterans Claims Assistance Act 
of 2000 (VCAA), however, provides that if a claim that was 
denied as not well grounded became final between July 14, 
1999, and November 9, 2000, it may be readjudicated under the 
VCAA "as if the denial or dismissal had not been made," 
provided a timely request is filed by the claimant or on the 
Secretary's own motion.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 
2003).  If there was a request made by the claimant, that 
request had to be filed by the claimant no later than two 
years after the date of the enactment of the VCAA, i.e., not 
later than November 9, 2002.

Here, a review of the claims folder shows that in August 
2002, the veteran filed an application to reopen his claims 
for service connection for degenerative arthritis of the 
cervical and lumbar spine as well as psoriasis.  Because this 
request was made prior to November 9, 2002, his degenerative 
arthritis of the cervical and lumbar spine and psoriasis 
claims must readjudicated under the VCAA without regard to 
the finality of the January 7, 2000, Board decision.

In this regard, the Board notes that the General Counsel of 
VA has recognized that if a timely request for readjudication 
has been made under section 7 (b) of the VCAA, the first 
adjudication of the claim must be made by the agency of 
original jurisdiction, and if the veteran wishes to appeal, 
he or she must file a timely notice of disagreement with the 
decision, even when, as here, the original decision had been 
appealed.  Further, when a claim is readjudicated under the 
VCAA, the Board need not vacate any prior decision on the 
claim.  VAOPGCPREC 03-2001, 66 Fed. Reg. 33,311 (2001).  In 
light of the above, his degenerative arthritis of the 
cervical and lumbar spine and psoriasis claims have remained 
pending since October 1997.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative assert that service 
connection is warranted for the veteran's degenerative 
arthritis of the cervical spine, degenerative arthritis of 
the lumbar spine, psoriasis, residuals of cold weather 
injuries to the lower extremities, and bilateral hearing 
loss.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

The VCAA also requires that an examination be provided where 
VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this vein, 
the Court held in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

The Board notes that VA has a heightened duty to assist in 
this case because the service medical records are not 
available.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

On remand, the RO must determine whether the veteran was 
exposed to cold weather conditions during service in light of 
his contentions and the reports in the lay statements of 
record, which support his account of such exposure.  

In this regard, the Board observes that VA recognizes 
numerous conditions as the chronic effects of cold exposure 
as set out in Veterans Benefits Administration Manual M21-
1MR, part III, Subpart iv, Chapter 4, Section E (Manual), 
which provides that injury due to exposure to extremely cold 
temperatures causes structural and functional disturbances of 
small blood vessels; cells; nerves; skin, and bone, and that 
the physical effects of exposure may be acute or chronic, 
with immediate or latent manifestations.  

Indeed, the Manual states the chronic effects of exposure to 
cold include:  Chronic pain of the causalgia type; abnormal 
skin color or thickness; cold sensitization; joint pain or 
stiffness; Raynaud's phenomenon; weakness of hands or feet; 
night pain; weak or fallen arches; edema; numbness; 
paresthesias; breakdown or ulceration of cold injury scars; 
and vascular insufficiency, indicated by edema, shiny, 
atrophic skin, or hair loss.  The Manual also reflects that 
VA recognizes that the chronic effects of exposure to the 
cold include an increased risk of developing conditions such 
as:  Peripheral neuropathy; squamous cell carcinoma of the 
skin, at the site of the scar from a cold injury; and 
arthritis or other bone abnormalities, such as osteoporosis, 
or subarticular punched-out lesions.  

In light of the above, in order to determine the etiologies 
of the veteran's degenerative arthritis, psoriasis, gangrene, 
and bilateral hearing loss, and to comply with the duty to 
assist, the Board finds that a remand is needed to secure 
relevant VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure all of the 
veteran's VA treatment records dated after 
February 2007, if any, from the Lexington 
VAMC: Leestown Division in Lexington, 
Kentucky.

2.  After the above step has been 
completed, afford the veteran an 
appropriate VA examination to determine 
whether he has any cervical spine, low 
back, skin, or lower extremity disability 
that may be related to service, to include 
his reported exposure to cold weather 
conditions.  The examiner should review 
the claims file and undertake any studies 
deemed appropriate.  

The examiner must opine as to whether it 
is at least as likely as not that the 
veteran has a neck, low back, skin or 
lower extremity condition that is related 
to service.  In offering this assessment, 
the examiner should comment on the 
provisions of Veterans Benefits 
Administration Manual M21-1MR, part III, 
Subpart iv, Chapter 4, Section E, which 
are reproduced above.  The examiner should 
also acknowledge the veteran's report of a 
continuity of symptomatology since 
service, and the lay statements of record 
corroborating the veteran's account of 
exposure to cold weather conditions.  The 
examiner should set forth the complete 
rationale for any conclusions in a legible 
report.  

3.  The veteran should also be afforded a 
VA audiology examination to determine the 
etiology of any bilateral hearing loss 
found to be present.  The claims folder 
must be made available and reviewed by the 
examiner.  Any indicated tests, including 
an audiological evaluation, must be 
performed.  Thereafter, the examiner must 
opine as to whether it is as least as 
likely as not that any hearing loss is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

